



kirklandslogo.jpg [kirklandslogo.jpg]


5310 Maryland Way
Brentwood, TN 37027
United States Of America


April 5, 2018


Via Hand Delivery


Mr. Michael Cairnes




Dear Mike:


On behalf of Kirkland’s Inc. (the “Company”), this letter agreement confirms
your appointment as the Company’s Acting President and Chief Executive Officer,
effective on the date hereof. We appreciate your willingness to serve in this
capacity.


During your service as the Company’s Acting Chief Executive Officer (your
“Acting Service”), you will report directly to the Board of Directors of the
Company (the “Board”) and perform such duties as may be assigned to you by the
Board. Except for such titles and duties, and except as expressly provided
below, your employment will continue on the terms set forth in your Employment
Agreement with the Company dated November 22, 2016 (“Employment Agreement”).


While it is anticipated that your Acting Service will last for several months,
the Board may choose to end your Acting Service at any time, whether or not a
new Chief Executive Officer has by then been identified. However, if the Company
concludes your Acting Service without offering you the Chief Executive Officer
role on a permanent basis, you will continue your employment as Chief Operating
Officer and Executive Vice President on the terms set forth in your Employment
Agreement; provided, that, if you remain employed by the Company for 90 days
following the start date of the new permanent Chief Executive Officer (“90-Day
Period”), you will be paid a bonus of $50,000 promptly thereafter (“Acting
Bonus”). Further, if you incur a separation from service during the 90-Day
Period that would entitle you to severance under the terms of your Employment
Agreement, you shall be entitled to receive, promptly after such separation of
service, the Acting Bonus in addition to such severance benefits that you may
otherwise be entitled to receive pursuant to your Employment Agreement. For the
avoidance of doubt, failure to name you permanent Chief Executive Officer shall
not be deemed a “material diminution in [your] position, authority, duties or
responsibilities” within the meaning of clause (i) of the definition of “Good
Reason” in your Employment Agreement.


To acknowledge your agreement with the foregoing, please execute and date this
letter in the space provided below and return the executed original to me.


Sincerely,


Kirkland’s Inc.


By:    /s/ Nicole Strain
Title:    Interim Chief Financial Officer




Agreed on April 5, 2018:


/s/ Michael Cairnes
Michael Cairnes







